El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Resolvemos en el presente recurso que la Junta de Pla-nificación (en adelante la Junta) estaba obligada, por im-perativo de ley, a efectuar una declaración de impacto am-biental (en adelante DIA) antes de promulgar un reglamento aplicable al sector Punta Picúa. Por ello, con-cluimos que el reglamento impugnado es nulo.
I
De entrada, debemos reseñar el hecho de que este pleito tiene múltiples facetas. La antesala fue Fed. Pesc. Playa Picúas v. U.S. Inds., Inc., 135 D.P.R. 303 (1994). Asimismo, actualmente se encuentra pendiente, ante la consideración del Tribunal de Primera Instancia, un recurso presentado por la Federación de Pescadores en el que se cuestiona la constitucionalidad de la ley que permitió la adopción del reglamento que nos concierne aquí. En aras de la brevedad y claridad, procedemos a reproducir sólo los hechos perti-nentes a la controversia que hoy nos atañe.
La Ley Núm. 121 de 1ro de noviembre de 1994 (12 L.P.R.A. see. 401 et seq.) establece la “nueva” política pú-blica ambiental para el sector de Playa Las Picúas. Dicha ley, entre otras cosas, derogó la Ley Núm. 1 de 23 de fe-brero de 1983, según enmendada(1) En lo pertinente a la controversia ante nos, el Art. 3 de la Ley Núm. 121, 4 L.P.R.A. see. 403, ordenó a la Junta a adoptar, con el ase-soramiento del Departamento de Recursos Naturales y Ambientales, un
... plan de manejo y un reglamento especial para el sector Playa las Picúas ..., sin que se menoscaben los derechos de los *410propietarios privados de las fincas de veinticinco (25) cuerdas o más inscritas en el Registro de la Propiedad en el sector, en armonía con las disposiciones aplicables a la zona comprendida en la designación de la Reserva Natural del Río Espíritu Santo y de cualquier zona adyacente que la Junta estime necesario o conveniente incluir, dentro de los once (11) meses siguientes a la aprobación de este Capítulo. La Junta armonizará el regla-mento que aquí se le instruye adoptar con su Reglamento Nú-mero 17 y con el Plan del Manejo de Zona Costanera aprobado por el Gobernador de Puerto Rico en el año 1978. (Enfasis suplido.)
Actuando conforme al mandato legislativo, la Junta ini-ció el proceso para confeccionar el plan y reglamento. En síntesis, el proceso para adoptar el reglamento fluyó así: primero, la Junta, en vista pública, preparó y presentó un borrador preliminar del “Plan y Reglamento”. Luego, ofre-ció la oportunidad de participar y presentar sugerencias a otras entidades gubernamentales, propietarios de terrenos y grupos de interés, entre otros.
Merece señalarse que la Junta de Calidad Ambiental, a través de su presidente, Héctor Russe Martínez, hizo cons-tar que era necesario un “análisis abarcador de los aspec-tos ambientales del Plan y Reglamento propuestos, a fin de reunir elementos de juicio que puedan aportar material valioso para la toma de decisiones en este caso”. A renglón seguido, añadió que la Junta, “como agencia proponente[,] tiene la prerrogativa de determinar el tipo de documento ambiental a prepararse y circularse, para así cumplir con el Artículo 4(c) de la Ley de Política Pública Ambiental”.(2)
Finalmente, en 1995, la Junta aprobó el Plan y Regla-mento Especial para el sector Punta Picúa —Junta de Pla-nificación, 7 de septiembre de 1995— el cual fue aprobado por el Gobernador de Puerto Rico el 30 de noviembre de *4111995 y radicado ante el Departamento de Estado el 23 de abril de 1996, como Reglamento Núm. 5415. Al adoptar el reglamento la Junta no efectuó una “declaración de im-pacto ambiental”.
Así las cosas, la Federación de Pescadores de Playa Pi-cúa (en adelante la Federación) solicitó reconsideración ante la Junta. Argumentó que el recién estrenado Regla-mento fue aprobado sin que se efectuara una DIA. La Junta rechazó esta contención, despachando el asunto con un escueto “no ha lugar”.
Inconforme, acudió ante este Tribunal la Federación. Plantea ante nos el mismo error invocado ante la Junta, a saber: que era necesaria la preparación de una declaración de impacto ambiental antes de aprobar el Plan y Regla-mento especial para el sector Punta Picúa.
Le concedimos un plazo a la Junta para que se expre-sara al respecto. Ésta así lo hizo. Evaluados los argumen-tos de las partes, resolvemos.
I — I h-H
En su comparecencia ante este Tribunal, la Junta plan-tea que, con relación al sector de Playa Las Picúas, no es-taba obligada a cumplir con el Art. 4(c) de la Ley de Polí-tica Pública Ambiental, 12 L.P.R.A. sec. 1124(c). Arguye que aprobó el Reglamento acorde con la Ley Núm. 121, ante,(3) y el Reglamento de Zonificación de la Zona Costa-nera y Accesos a las Playas y Costas de Puerto Rico (Re-glamento Núm. 17 de Planificación), Junta de Planifica-ción, 31 de marzo de 1983. Plantea que la Ley de Política Pública Ambiental, aplicable al sector Playa Las Picúas, cambió al aprobarse la Ley Núm. 121, ante, y que, como ésta no la obligaba a hacer una DIA, no tenía que hacerla. *412Por último, la Junta indica que todas las gestiones realiza-das al aprobar el Reglamento representan un equivalente a los resultados que obtendrían de la DIA; por lo que, a su juicio, cumplieron sustancialmente con el requisito en cuestión. Veamos.
l f — 1 h-H
La política pública ambiental en Puerto Rico quedó establecida en 1970. Para ese entonces, a través de la Ley Núm. 9 de 18 de junio de 1970,(4) se instrumentó, en parte, el mandato impuesto por la Sec. 19 del Art. VI de nuestra Constitución, L.P.R.A., Tomo 1. Misión Ind. P.R. v. J.P., 146 D.P.R. 64 (1998); Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716, 723 (1974). Como expresáramos recientemente, este estándar constitucional “no es meramente la expresión de un insigne afán ni constituye tampoco sólo la declaración de un principio general de carácter exhortativo. Se trata ... de un mandato que debe observarse rigurosamente y que prevalece sobre cualquier estatuto, reglamento u ordenanza que sea contraria a éste”. (Enfasis suprimido.) Misión Ind. P.R. v. J.C.A., 145 D.P.R. 908, 919 (1998).
La ley, luego de establecer los principios que intenta salvaguardar, establece uno de los pilares de la Ley de Política Pública Ambiental: el tan invocado Art. 4 (12 L.P.R.A. see. 1124). En síntesis, este artículo ordena que, las leyes y los reglamentos deben ser interpretados, implementados o administrados en estricta conformidad con la Ley de Política Pública Ambiental. El inciso (c) del referido Art. 4 es el que impone la obligación, a la legislación o reglamento propuestos, de que se realice, “antes de efectuar cualquier acción o promulgar cualquier decisión gu-*413bernamental que afecte significativamente la calidad del medio ambiente, una declaración escrita y detallada”(5) en torno, entre otras cosas, al impacto ambiental.(6)
La frase “cualquier acción” refleja la intención del legislador de abarcar un sinnúmero de actuaciones que llevan a cabo las agencias que pueden causar un impacto sobre el ambiente. Sin embargo de existir duda en cuanto a si determinada actuación de una agencia se considera una “acción”, la Sec. 2.1a del Reglamento sobre Declaraciones de Impacto Ambiental, Reglamento Núm. 3106 de la Junta de Calidad Ambiental, 1ro de junio de 1984, pág. 5, creado con el fin de implementar lo requerido por el Art. 4, enumera varias actividades que se han de considerar “acciones” para efectos de la Ley de Política Pública Ambiental. Una acción incluye:
... La toma de decisiones o cualquier otro tipo de actividad que auspicie, fomente o proponga una agencia del Estado Libre Asociado de Puerto Rico, tales como, actividades de expedir li-cencias, concesiones o permisos, reglamentar o formular nor-mas, asignar o liberar fondos, realizar cambios sustanciales en la política pública de las agencias y sus programas, aprobar proyectos a través de permisos o cualquier otra decisión regu-ladora, zonificar, rezonificar y presentar propuestas de legislación. (Énfasis suplido.) Reglamento sobre Declaraciones de Impacto Ambiental, supra, pág. 5.
El cumplimiento del mencionado inciso (c) del Art. 4 de la Ley de Política Pública Ambiental, ante, recae en la agencia que somete la acción propuesta. García Oyóla v. J.C.A., 142 D.P.R. 532 (1997); Salas Soler v. Srio. de Agri-*414cultura, ante. Al cumplir con la declaración, el proponente tiene la obligación de considerar y detallar por escrito to-das las consecuencias ambientales significativas vincula-das a la acción propuesta. Esto tiene un propósito dual: (1) que se consideren a fondo las consecuencias ambientales significativas de la acción o proyecto que se contempla, y (2) que se informe a las partes concernidas de las conse-cuencias ambientales aludidas para que todos puedan to-mar la acción que estimen pertinente. Misión Ind. P.R. v. J.C.A., ante.(7)
Al determinar si cierta actividad tendrá un impacto ambiental significativo, lo que se mide es
... [e]l efecto substancial (positivo o negativo) ... sobre uno o varios elementos del ambiente, tales como, pero sin limitarse a, una población biótica, un recurso natural, el ambiente estético o cultural, la calidad de la vida, la salud pública, los recursos renovables y no renovables; o que pueda sacrificar los usos be-neficiosos del ambiente a largo plazo a favor de los usos a corto plazo o viceversa ... Reglamento sobre Declaraciones de Im-pacto Ambiental, supra, pág. 8.
¿Tenía la Junta de Planificación que cumplir con el alu-dido Art. 4(c)?(8)
La contención principal de la Junta, como hemos visto, es que la Ley Núm. 121, ante, de facto, enmendó la Ley de Política Pública Ambiental; esto, pues el Plan y Regla-*415mentó fue aprobado acorde con las disposiciones de la Ley Núm. 121 la cual, en su Art. 3, ante, establece que “[l]a Junta armonizará el reglamento que aquí se le instruye adoptar con su Reglamento Número 17 y con el Plan del Manejo de Zona Costanera”. El argumento de la Junta parte de la premisa de que, al no exigirse que cumpliera con las disposiciones de la Ley de Política Pública Ambien-tal,(9) ella no tenía que hacer una DIA al reglamentar el sector de Playa Picúas.
Argumenta la Junta, además, que la Federación se equivoca al interpretar el Art. 4(c) de la Ley de Política Pública Ambiental, ante. Para “ilustrar” su punto, la Junta plantea que “[l]a herramienta principal de la Ley 9 lo es el Artículo 4(c) y éste sólo faculta a J.C.A. a preparar un reglamento”. Alegato de la Junta de Planificación, pág. 6. Añade, en su alegato, la Junta, que “el proceso ambiental [al adoptar un reglamento] es responsabilidad de la agen-cia proponente en este caso la Junta y la J.C.A. no tiene facultad para decidir sobre la deseabilidad de un regla-mento adoptado por una agencia proponente cuyo propó-sito al adoptarlo es precisamente establecer un balance en-tre los recursos naturales y el desarrollo económico”. Id.
No estamos de acuerdo. No hay duda que el responsable del cabal cumplimiento del proceso ambiental, al adoptar un reglamento, es la agencia proponente; sin embargo, su responsabilidad es para con la Ley de Política Pública Ambiental y no queda a discreción de la agencia proponente cumplir con ésta o no.(10) No estamos ante dos (2) reglamentos promulgados por distintas agencias; tampoco ante la aparente imposición de reglamentos de la Junta de Calidad Ambiental a la Junta. Por el contrario, nos encontramos ante el mandato expreso de la Asamblea *416Legislativa para establecer la política pública del Estado Libre Asociado.(11)
Hace unos veinticinco años, este Tribunal se enfrentó a una situación extremadamente similar a la que hoy nos ocupa. En Salas Soler v. Srio. de Agricultura, ante, pág. 720, resolvimos que cierto reglamento que, al igual que aquí, tenía el potencial de afectar significativamente al ambiente, tenía que cumplir, antes de que fuera promulgado, con el Art. 4(c) de la Ley de Política Pública Ambiental, ante.
Por ello, el asunto ante nos se reduce a determinar si la Ley Núm. 121, ante, al encomendar a la Junta de Planifi-cación la adopción de un reglamento para Playa Picúas, eximió a dicho sector de la Ley de Política Pública Ambien-tal diseñada para el país hace más de dos (2) décadas. Si la Junta, al promulgar el reglamento, estaba exenta de cum-plir con el Art. 4(c) de la Ley de Política Pública Ambiental, ante, el mismo sería válido, de lo contrario, su nulidad es clara. (12)
La correcta solución del presente caso hace necesario que reseñemos brevemente algunos postulados de hermenéutica legal. Como es sabido, las diferentes secciones de un estatuto deben ser interpretadas las unas con las otras; esto es, en conjunto, como un todo armónico y efectivo, y no separadas o aisladamente.(13) De igual forma, cuando se trata de leyes que se refieren a una misma materia, o cuyo objeto sea el mismo, éstas deben ser interpre-*417tadas refiriéndolas unas a las otras, por cuanto lo que sea claro en una de las leyes pueda ser tomado para explicar lo que resulte dudoso en otra.(14) Por último, al evaluar deter-minado estatuto, tenemos el deber de interpretar las dis-posiciones de forma armoniosa, esto para no llegar a resul-tados absurdos.(15)
Estas normas de hermenéutica son especialmente im-portantes en casos como el de autos, en el cual la Asamblea Legislativa, al encomendar la confección del Plan y Regla-mento de Playa Picúas a la Junta de Planificación —me-diante la citada Ley Núm. 121— no expresó categórica-mente si ésta venía obligada a cumplir con las disposiciones de la Ley de Política Pública Ambiental de 1970. Es decir, no tenemos una expresión patente de la intención del legislador cuando encomendó a la Junta de Planificación la elaboración del Plan y Reglamento. En consecuencia, debemos interpretar la legislación en cues-tión, conforme las normas de hermenéutica referidas.
A nuestro juicio, el hecho de que la Ley Núm. 121, ante, no obligara ni excluyera a la Junta de la obligación de, al adoptar el Plan y Reglamento de Playa Picúas, cumplir con la Ley Núm. 9, ante —específicamente con el citado Art. 4(c)— no significa que la Junta pueda ignorar dicho estatuto. El mero hecho de que la Junta sea la agencia encargada de velar por el desarrollo integral de Puerto Rico no es justificación para que haga caso omiso del requi-sito de las DIAs. Más aún, el hecho de que la Junta sea la encargada de tan importante encomienda no la sitúa en un lugar más alto o prominente dentro del complejo mundo administrativo. El responsable de acatar el mandato ver-tido en el citado Art. 4(c) no es sólo la Junta de Calidad Ambiental; este mandato trasciende estos límites y ad-*418quiere tangencia en todas las agencias del E.L.A. y, por disposición expresa, a toda la legislación.
Ni la intención legislativa ni el texto de la Ley Núm. 121, ante, demuestran el deseo o intención del legislador de abandonar la hoy vigente Ley de Política Pública Ambiental. Por el contrario, el historial legislativo de la Ley Núm. 121, ante, demuestra el alto valor ecológico del sector Punta Picúa y el interés legislativo de protegerlo por considerarlo un baluarte. Así, interpretando en armonía la ley que habilitó el Plan y Reglamento junto a la Ley de Política Pública Ambiental de 1970, tenemos que suplir la laguna de aquélla concluyendo que la Junta tenía que cumplir con el Art. 4(c) de la Ley de Política Pública Am-biental, ante, antes de promulgar el Plan y Reglamento.(16) Esto, ante la evidente realidad de que ambos estatutos per-siguen el mismo fin. Normas básicas de hermenéutica legal así nos lo imponen.
Como expresa el profesor Demetrio Fernández, “[cjualquier transgresión a lo pautado por la ley [de Política Pública Ambiental] respecto a los linderos de acciónt,] constituye una acción ilícita”.(17) Además, véase B. Schwartz, Administrative Law, 3ra ed., Boston, Ed. Little Brown & Co., 1991, págs. 171 — 173.
Por último, debemos puntualizar que la idea salomónica de requerir una DIA es insoslayable. Evidencia de ello lo es el siguiente pasaje:
Una declaración de impacto ambiental o DIA, asegura que la agencia, al llegar a una decisión, tendrá disponible, y cuidado-samente considerara, información detallada relacionada con el impacto ambiental significativo. (Citas omitidas.) Además, la *419DIA garantiza que la información pertinente, estará disponible para el público en general quien también puede jugar un papel importante, tanto en el etapa decisional como én la implementation de la decisión. (Traducción y énfasis suplidos.) Edmonds Institute v. Babbitt, 1999 WL 183802 (D.C. Cir.), citando a Robertson v. Methow Valley Citizens Council, 490 U.S. 333, 349 (1989).
El Noveno Circuito federal se ha expresado en términos similares:
El propósito de N.E.P.A. [génesis de nuestra Ley de Política Pública Ambiental] es asegurarse de que la agencia tenga a su disposición toda la información pertinente sobre el impacto am-biental de la acción propuesta antes que se embarque en dicha acción. (Traducción y énfasis suplidos.) Bicycle Trails Council of Marin v. Babbitt, 82 F.3d 1445, 1457 (9no Cir. 1996).
En conclusión, la Junta no podía ignorar, arbitraria y caprichosamente, el requisito exigido por el Art. 4(c) de la Ley de Política Pública Ambiental, ante. Véanse: Natural Res. Defense Council v. Herrington, 768 F.2d 1355, 1432-1433 (D.C. Cir. 1985); Public Citizen v. NHTSA, 848 F.2d 256, 266 (D.C. Cir. 1988).
IV
Por los fundamentos que anteceden, procede dictar sen-tencia anulando el Plan y Reglamento especial para el sector Punta Picúas promulgado por la Junta de Planifica-ción; ello por incumplimiento craso con el Art. 4(c) de la Ley de Política Pública Ambiental, ante.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García no intervino.

 La ley derogada ordenó la expropiación de la franja de terrenos ubicada entre el Camino Las Picúas y la zona marítimo-terrestre de esa playa. El estatuto fue derogado por ausencia de fondos disponibles para la expropiación.


 Nótese que, según la Junta de Calidad Ambiental, la Junta de Planificación tenía que cumplir con el Art. 4(c) de la Ley de Política Pública Ambiental, 12 L.P.R.A. sec. 1124(c); la prerrogativa consistía en el tipo de análisis que realizaría la agencia para cumplir con la ley.


 12 L.P.R.A. see. 401 et seq.


 12 L.P.R.A. see. 1121 et seq.


 La Junta de Planificación no cuestiona el hecho de que, al aprobar el plan y reglamento, no se afectará significativamente el ambiente.


 Nótese que el requisito nace de la ley, no de un reglamento. En adición a dicho requisito de ley, la See. 5.2 del Reglamento sobre Declaración de Impacto Am-biental (DIA), Reglamento Núm. 3106 de la Junta de Calidad Ambiental, 1ro de junio de 1984, págs. 16-28, requiere una DIA para cualquier proyecto cuya ubicación sea en un humedal o que pueda afectar, de forma significativa, el ambiente. El sector Punta Picúa es uno de los veintiséis (26) humedales con que cuenta nuestra Isla.


 Recientemente, describimos la importancia de la Junta de Calidad Ambien-tal con relación a la política pública ambiental del país. Expresamos que “la labor de fiscalización no sólo queda en manos de una entidad distinta a la que propone el proyecto en cuestión, sino además que queda en manos de una entidad especializada en asuntos ambientales, cuya función principal es precisamente velar por el fiel cumplimiento de la política pública ambiental de Puerto Rico. Se asegura así la objetividad y el profesionalismo que es necesario para que se lleve a cabo el mandato constitucional y estatutario de usar y conservar los recursos naturales adecuadamente. Se asegura además, que cada declaración de impacto ambiental sea objeto de un doble examen, lo cual es una garantía adicional para [e]l cumplimiento con el mandato constitucional”. Misión Ind. P.R. v. J.C.A., 145 D.P.R. 908, 928 (1998).


 Para determinar si era necesaria la preparación de una DIA, el proponente tenía que efectuar una Evaluación Ambiental. Para un análisis detallado del proceso, véase L.E. Rodríguez, Derecho Ambiental, 67 (Núm. 4) Rev. Jur. U.P.R. 907 (1998).


 Ley Núm. 9 de 18 de junio de 1970, (12 L.P.R.A. see. 1121 et seq.).


 Además, véase esc. 3.


 El Art. 2 de la Ley Núm. 9 (12 L.P.R.A. see. 1122) describe los cuatro (4) propósitos de la ley. Al esbozar sus argumentos, la Junta aparenta entender que la Ley Núm. 9, ante, simplemente creó la Junta de Calidad Ambiental y que es ésta, a través de su Reglamento sobre DIAs, quien intenta imponer su reglamento sobre la Junta de Planificación.


 Aunque nadie lo ha planteado, es obvio que “[l]as reglas o reglamentos aprobados por las agencias administrativas, ... están sujetos continuamente a la revisión judicial.” D. Fernández Quiñonez, Derecho administrativo y Ley de Procedi-miento Administrativo Uniforme, Colombia, Ed. Forum, 1993, págs. 147-148.


 Pueblo en interés menor L.R.R., 125 D.P.R. 78 (1989); A.R.P.E. v. Ozores Pérez, 116 D.P.R. 816 (1986).


 Art. 18 del Código Civil, 31 L.P.R.A. sec. 18; Pueblo v. Zayas Colón, 139 D.P.R. 119 (1995); Zambrana Maldonado v. E.L.A., 129 D.P.R. 740, (1992); Riley v. Rodríguez Pacheco, 124 D.P.R. 733 (1989).


 PARDAVCO, Inc. v. Srio. de Hacienda, 104 D.P.R. 65 (1975).


 Nótese que la única ley derogada fue la referente a la expropiación. No encontramos forma de,-mediante ñat judicial, derogar la Ley de Política Pública Ambiental cuando, claramente, esa no fue la intención de la Asamblea Legislativa. Además, esa no es nuestra función constitucional. R.E. Bernier y J.A. Cuevas Sega-rra, Aprobación e interpretación de la Leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, pág. 311.


 Fernández Quiñonez, op cit., pág. 148.